Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 06/15/2021.
Claims 1, 4 and 10 are presented for examination.

Response to Arguments
Applicant’s arguments, see page 7 of the Remarks, filed 06/15/2021, with respect to the 35 USC 112(b) rejection to claims 1-9 have been fully considered and are persuasive.  The rejection of claims 1-9 has been withdrawn.
Applicant’s arguments, see pages 7 and 8 of the Remarks, filed 06/15/2021, with respect to the 35 USC 102 and 103 rejections to claims 1-9 have been fully considered and are persuasive.  The rejection of claims 1-9 has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Larson, Reg. No. 40,443, on 06/22/2021.
The application has been amended as follows:


the first terminal, a second terminal and the blockchain are in electronic communication with one another via a network;
the first terminal includes a processor and a memory;
the memory of the first terminal stores a private key corresponding to the public key; the processor of the first terminal is configured to cause the first terminal to:
register information and the public key in the blockchain, the information relating to at least one of the first terminal, an administrator of the first terminal, and a program configured to run on the first terminal and exchange data with the second terminal, acquire the audit trail from the blockchain, wherein the audit trail is generated as a result of registering the information and the public key and contains the public key; and
transmit the audit trail acquired from the blockchain to the second terminal;
the second terminal includes a processor that is configured to cause the second terminal to query the blockchain for the validity of the audit trail acquired from the first terminal and to receive a response to the query regarding validity of the audit trail; and
[[if]]when the second terminal determines that the response affirms the validity of the audit trail:
the processor of the second terminal causes the second terminal to determine that the public key is reliable;

the processor of the second terminal causes the second terminal to decrypt the encrypted data using the public key contained in the audit trail.

10. (Currently Amended) An electronic certification method executed by a first terminal having a processor and a memory, a second terminal in electronic communication with the first terminal and having a processor, and a blockchain that is in electronic communication with the first terminal and the second terminal, the electronic certification method comprises:
storing in the memory of the first terminal a private key corresponding to a public key associated with the blockchain;
registering in the blockchain, by the first terminal, information and the public key, the information relating to at least one of the first terminal, an administrator of the first terminal, and a program configured to run on the first terminal and exchange data with the second terminal;
electronically transmitting an audit trail, that is generated by the blockchain as a result of registering the information, from the blockchain to the first terminal, the audit trail contains the public key;
electronically transmitting the audit trail from the first terminal to the second terminal;
electronically transmitting an audit trail validity query from the second terminal to the blockchain;

[[if]] when the response affirms the validity,
the processor of the second terminal causing the second terminal to determine that the public key is reliable;
the processor of the first terminal causing the first terminal to encrypt data using the private key to generate encrypted data and to send the encrypted data to the second terminal; and
the processor of the second terminal causing the second terminal to decrypt the encrypted data using the public key contained in the audit trail received from the first terminal.

Allowable Subject Matter
After a complete search of the entire relevant prior art, the examiner has determined that the claims are in condition for allowance. Accordingly, claims 1, 4 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 10, and dependent claim 4, are allowable over the prior art of record, including Campero, Jayachandran, Puri and the remaining references cited by the Examiner and the Applicant’s IDS, since the prior art, taken individually or in combination, fails to particularly disclose, fairly suggest or render obvious transmitting the audit trail acquired from the blockchain to the second terminal, the second terminal querying the blockchain for the validity of the audit trail acquired from the first terminal and receiving a response to the query regarding validity of the audit trail, and when the second terminal determines that the response affirms the validity of the audit trail, the second terminal determining that the public key is reliable, and the second terminal to decrypting the encrypted data using the public key contained in the audit trail, in view of the other limitations of the claim, as specified in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566.  The examiner can normally be reached on Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497